365 U.S. 866
81 S. Ct. 900
5 L. Ed. 2d 858
David D. BECK, petitioner,v.STATE OF WASHINGTON.
No. 665.
Supreme Court of the United States
April 3, 1961

Charles S. Burdell and Donald McL. Davidson, for petitioner.
William L. Paul, Jr., for respondent.


1
Petition for writ of certiorari to the Supreme Court of Washington granted limited to questions 1, 2, and 3 presented by the petition which read as follows:


2
'1. Where accusation is by a grand jury indictment, does a      person (in this case a member and officer of a labor union who at the time of the grand jury proceedings was the      subject of continuous, extensive and intensely prejudicial      publicity) have a right under the due process and equal      protection clauses of the Fourteenth Amendment to have the      charges and evidence considered by a grand jury which was      fair and impartial or, at least, which was instructed and      directed to act fairly and impartially?


3
'(a) Where petitioner was a member and officer of a labor      union, and where prejudicial and inflammatory charges against      him were being widely and intensively disseminated by all      news media, did he have a right under the due process and      equal protection clauses of the Fourteenth Amendment to have      the grand pury impaneled in a manner which would prevent or      at least tend to prevent the selection of biased and      prejudiced grand jurors?


4
'(b) Was it a denial of due process and equal protection as      guaranteed by the Fourteenth Amendment for the Court, in the      course of instructing the grand jury, to make statements of      an inflammatory nature, prejudicial to petitioner, including      a statement that testimony before a United States Senate      Committee had disclosed that officers of the Teamsters Union      (including petitioner) '* * * had through trick and device,      embezzled or stolen hundreds of thousands of dollars of the      funds of that union—money which had come to the union from      the dues of its members * * *?'


5
'(c) Where petitioner's rights under the due process and      equal protection clauses of the Fourteenth Amendment violated      by inflammatory statements of the prosecutors made in secret      session of the grand jury, including statements of disbelief      of testimony favorable to petitioner, threats of perjury      charges against a witness who gave testimony favorable to      petitioner, and other statements of an inflammatory nature      prejudicial to petitioner?


6
'2. Was the petitioner's right to a fair trial, as guaranteed      by the due process and equal protection clauses of the Fourteenth Amendment, violated where a timely motion for      a continuance was denied, although inflammatory and      prejudicial statements concerning petitioner had been widely      and intensively disseminated in the press and in national      magazines, and through the media of radio and television,      commencing prior to the indictment of petitioner and      continuing until the date of trial?


7
'3. Was the petitioner's right to a fair trial, as guaranteed      by the due process clause of the Fourteenth Amendment,      violated where a seasonable application for a change of venue      was denied, although inflammatory and prejudicial statements      concerning petitioner had been widely and intensively      disseminated in the press and in national magazines, and      through the media of radio and television, commencing prior      to the indictment of petitioner and continuing until the date      of trial?'